Citation Nr: 1045348	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-37 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and C.A.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In 
August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  


FINDING OF FACT

PTSD is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Further, VA 
regulation provides that, with chronic disease shown as such in 
service (or within an applicable presumptive period under section 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.303(f).  

The following provisions apply to claims for service connection 
of posttraumatic stress disorder diagnosed during service or 
based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the 
claimed stressor is related to that service, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a stressor claimed by the Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's 
symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or circumstance 
that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to 
the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or 
horror.

(4) If the evidence establishes that the Veteran was a 
prisoner-of-war under the provisions of §3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(5) If a posttraumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to: a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a posttraumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise 
VA of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

In this case, the Veteran was not in combat service, nor does he 
assert such.  Here, the Board must pay particular attention to 
the requirements of 38 C.F.R. § 3.304(f)(3), which, as addressed 
above, provide that VA must consider other substitute forms of 
evidence and information, beyond that contained in the Veteran's 
service records, as possible evidence in support of the 
occurrence of a claimed in-service stressor related to personal 
assault.  See generally Patton v. West, 12 Vet. App. at 281.

In pertinent part, the Veteran contends that he endured several 
stressors during service.  He asserts that while serving in Libya 
in late 1959-1961, he was under stress after a situation in which 
he was attacked by a local Libyan in Tripoli.  The Veteran states 
that he was in the local market place when he was jumped or 
otherwise attacked by the local Libyan who tried to stab him.  
The Veteran has variously indicated that he stabbed him back 
and/or ran away from the scene.  He maintains that when he tried 
to tell his superiors, they laughed at him.  He sought out the 
help of a chaplain, but was not medically treated.  The Veteran 
indicates that his performance in service went downhill after 
this incident.  He began having panic attacks, nervousness, and 
depression, in the ensuring years.  

The Board observes that the Veteran's service treatment records 
show no specific indication of treatment for the residuals of a 
personal assault by a local Libyan; however, the Veteran 
indicates that he was not in fact treated, as noted.  His 
personnel records do not show a decline in work performance after 
the purported incident occurred.  A review of the personnel 
records does confirm that the Veteran was stationed in Tripoli, 
Libya during the timeframe when he states that the incident 
occurred.  

A friend of the Veteran testified at his personal hearing.  He 
indicated that he met the Veteran in the 1950s (prior to the 
stressful incident) and had the opportunity to observe the 
Veteran in the years following service.  He stated that the 
Veteran just did not seem quite normal after he got out of 
service.  He tried to work at jobs where he would be away from 
other people.  By the late 1980s or 1990s, he just got to the 
point where he could not work.  His doctors recommended to him 
that he have shock treatments.  This lay evidence tends to show 
and substantiate that the Veteran had negative behavioral changes 
after the purported stressor incident.  

The Veteran also testified that he had experienced psychiatric 
problems since leaving the service.  He had problems keeping jobs 
and with stress.  

A review of the record generally confirms the statements of the 
Veteran and his friend.  Post-service medical records establish 
that the Veteran had employment difficulties and has received 
regular psychiatric treatment over the past couple of decades.  
He has been variously diagnosed as having PTSD, Major Depressive 
Disorder (MDD), psychotic depression, Adjustment Disorder, 
Personality Disorder, and Generalized Anxiety Disorder (GAD).  He 
was hospitalized on multiple occasions, since the late 1980s.  

In August 2005, the Veteran reported the incident in Libya to his 
treatment provider, stating that he was chased by a man with a 
knife and was assaulted.  The initial diagnosis of PTSD appears 
to have been made by her in 2005.  In a September 2005 letter, 
Amy L. Colangelo, L.I.C.S.W., indicated that he Veteran had PTSD 
which was related to traumatic events experienced in Libya.  
Thereafter, the Veteran also reported this incident to VA 
examiners.  He was again diagnosed with PTSD based on this 
incident.  See April 12, 2007 VA Mental health Interdisciplinary 
Note.  

In sum, there is no inservice specific evidence which 
corroborates the Veteran's allegations regarding the claimed 
incident in Tripoli, Libya.  As noted, inservice evidence is not 
required and there may be considered other corroborating 
evidence.  In this case, there is other evidence which weighs in 
favor of and against the Veteran's claim.  This evidence consists 
of the personnel records which confirm that the Veteran served in 
Tripoli, Libya, but do not confirm poor performance in his jobs.  
However, there is lay evidence that negative behavior changes 
occurred after the incident.  In addition, VA and private 
examiners have attributed PTSD diagnoses to the purported 
stressor and apparently found the stressor sufficient to result 
in the diagnoses.  The medical examiners are competent to make 
those complex assessments.  See generally Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  

The evidence against the claim consists of some inconsistencies 
in the Veteran's statements regarding whether or not he stabbed 
the person who he stated attacked him; otherwise, there is only 
an absence of evidence, rather than negative evidence.  See 
generally Dulin v. Mansfield, 250 Fed. App. 338 (Fed. Cir. 2007).

In affording the Veteran the benefit-of-the-doubt, as required by 
VA law and regulations, there is evidence that tends to 
corroborate the existence of the claimed inservice stressor.  
Specifically, while the inservice is not specifically 
corroborated, there is generally supporting evidence that the 
Veteran's behavior changed thereafter and there are competent 
diagnoses which accepted that this incident occurred.  The Board 
is also persuaded by the examiners' conclusions that the Veteran 
was credible in his report of the alleged stressor.  Therefore, 
there is credible and persuasive evidence which places the 
evidence for and against the claim in equipoise.

Accordingly, the Board finds that the evidence in this case is so 
evenly balanced so as to allow application of the benefit-of-the-
doubt rule and service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


